Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
CK Smoke Shop, LLC,
Respondent.

Docket No. C-15-2502
FDA No. FDA-2015-H-1711

Decision No. CR4513

Date: January 28, 2016

INITIAL DECISION

The Center for Tobacco Products (CTP) seeks to impose a civil money penalty
against Respondent, CK Smoke Shop, LLC for four violations of the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140, within a twenty-four month period.
Specifically, CTP alleges that CK Smoke Shop, LLC violated the Act by
impermissibly selling tobacco products to minors, failing to verify, by means of
photo identification containing a date of birth, that the purchasers were 18 years of
age or older, and using a self-service display in a non-exempt facility.

Procedural History

CTP began this matter by serving an administrative complaint seeking a $2,000
civil money penalty on Respondent CK Smoke Shop, LLC and by filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. Respondent timely answered CTP’s complaint. In its
answer, Respondent admitted to all of the allegations, but asserted that the civil
money penalty was too high. On July 1, 2015, issued an Acknowledgement and
Prehearing Order (APHO) that set deadlines for the parties to file their pre-hearing
exchanges.

On July 31, 2015, CTP filed a Notice of Entry of Appearance, a Joint Status
Report, and a Notice of Pending Settlement and Unopposed Motion to Extend
Deadlines. The Notice of Pending Settlement and Unopposed Motion to Extend
Deadlines stated that the parties had agreed to settle and that CTP understands that
payment will be forthcoming. CTP requested that any deadlines, including the
deadline to request documents, be extended by 30 days. On August 4, 2015, I
extended the deadline for the parties to serve their requests for documents, and the
parties’ pre-hearing exchange deadlines.

CTP timely filed its pre-hearing exchange on October 21, 2015. Respondent’s
pre-hearing exchange was due on November 12, 2015, and to date Respondent has
not filed a pre-hearing exchange.

As [had earlier been given notice of a pending settlement, on January 6, 2016, I
ordered the parties to inform me whether they had reached a settlement. On
January 19, 2016, CTP filed a Status Report that stated in pertinent part: “The
parties reached a settlement agreement in this case; however, Respondent has
failed to provide payment. In light of Respondent’s failure to pay, as well as its
failure to file a pre-hearing exchange, CTP intends to file a motion for sanctions
and default judgment.”

CTP’s Intent to File a Motion for Sanctions

CTP has expressed an intent to file a motion for sanctions and default judgment
because of Respondent’s failure to provide the payment it agreed to as part of the
settlement agreement, and because Respondent failed to file a pre-hearing
exchange. I have no authority to enforce settlement agreements, and so I will not
issue a default judgment because CTP asserts that Respondent failed to fulfill the
terms of a settlement agreement. And, here, Respondent’s failure to file a pre-
hearing exchange is insufficient justification to issue a default judgment.

Decision on the Record

Pursuant to 21 C.F.R. § 17.37(b), all direct testimony of witnesses shall be
admitted in the form of a written declaration. In its pre-hearing exchange, CTP
did not submit any witness declarations. Respondent CK Smoke Shop, LLC has
not submitted direct testimony. Because neither party has submitted any direct
testimony, there is no one to request to cross-examine. Therefore, I will decide
this case on the basis of the written record.

Analysis
I. Violations

In its Complaint, CTP alleges that Respondent CK Smoke Shop, LLC committed
four violations of the Act and its implementing regulations within a twenty-four
month period. CK Smoke Shop, LLC filed an answer to the Complaint that
admitted to all of the allegations, but asserted that the civil money penalty was too
high. Answer.

CTP makes the following uncontested allegations:

e Respondent owns CK Smoke Shop, LLC, an establishment that sells
tobacco products and is located at 457 West Washington Street, Sequim,
Washington 98382. Complaint § 3.

e During an inspection of Respondent’s establishment on January 25, 2014,
at approximately 2:39 PM, an FDA-commissioned inspector observed that
“a person younger than 18 years of age was able to purchase a package of
Marlboro cigarettes . . . [.]” The inspector also observed that “the minor’s
identification was not verified before the sale... .” Complaint ¥ 10.

e On May 8, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from January 25, 2014. The letter explained that
the observations constituted violations of regulations found at 21 C.F.R.

§ 1140.14(a) and (b)(1), and that the named violations were not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violations, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 10.

e UPS records show that the Warning Letter was received on May 9, 2014,
but FDA did not receive a response. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on January
9, 2015, at approximately 1:19 PM, FDA-commissioned inspectors
documented that “a person younger than 18 years of age was able to
purchase a package of Top Regular Premium cigarette tobacco .. . [.]” The
inspectors also documented that “the minor’s identification was not verified
before the sale ....” Finally, an “inspector observed an unlocked
customer-accessible display containing Nat Sherman brand cigarettes and
the most responsible person on duty told the inspector that small children
are allowed to enter the establishment when accompanied by a parent.”
Complaint § 1.

Respondent CK Smoke Shop, LLC does not dispute these allegations. Therefore,
I find that these facts establish Respondent CK Smoke Shop, LLC’s liability under
the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k).
A tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of
Health and Human Services issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer
may sell tobacco products to any person younger than 18 years of age. Under 21
C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. Pursuant to 21 C.F.R. § 1140.16(c), self-service
displays in facilities are prohibited where, at any time, persons younger than 18
years of age are present or permitted to enter.

Taking the above alleged facts as true, Respondent violated the prohibition against
selling tobacco products to persons younger than 18 years of age, 21 C.F.R.

§ 1140.14(a), on January 25, 2014 and January 9, 2015. On those same dates,
Respondent also violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). On January 9, 2015
and/or January 15, 2015, Respondent violated the prohibition against using a self-
service display in a facility where minors were permitted to enter, 21 C.F.R.

§ 1140.16(c). Complaint § 1; Informal Brief of Complainant, at 4. Therefore,
Respondent’s actions constitute violations of law that merit a civil money penalty.

II. Civil Money Penalty

Pursuant to 21 U.S.C. § 333(f)(9), Respondent CK Smoke Shop, LLC is liable for
a civil money penalty not to exceed the amounts listed in FDA’s civil money
penalty regulations at 21 C.F.R. § 17.2. In its Complaint, CTP sought to impose
the maximum penalty amount, $2,000, against Respondent for four violations of
the Act and its implementing regulations within a twenty-four period. Complaint
4 13. In its Informal Brief, CTP lowered the amount of the civil money penalty it
was seeking to $600. Informal Brief of Complainant at 5.
When determining the amount of a civil money penalty, I am required to take into
account “the nature, circumstances, extent and gravity of the violations and, with
respect to the violator, ability to pay, effect on ability to continue to do business,
any history of prior such violations, the degree of culpability, and such other
matters as justice may require.” 21 U.S.C. § 303(f)(5)(B).

i. Nature, Circumstances, Extent and Gravity of the Violations

Time and again, Respondent CK Smoke Shop, LLC has failed to comply with the
Act and its implementing regulations. Respondent has admitted to all five
violations discussed in the Complaint’; specifically Respondent has admitted to:
two violations of selling tobacco products to minors, two violations of failing to
verify, by means of photo identification containing a date of birth, that the
purchasers were 18 years of age or older, and one violation of using a self-service
display in a non-exempt facility. The repeated inability of Respondent to comply
with federal tobacco regulations is serious in nature and the civil money penalty
amount should be set accordingly.

ii. Respondent’s Ability to Pay

CTP is seeking a $600 civil money penalty against Respondent CK Smoke Shop,
LLC. CTP asserts that Respondent did not argue that it was unable to pay the
$600 civil money penalty. In its Answer, Respondent asserted that the $2,000
civil money penalty was too high because “[a]long with the increase of tobacco
prices the economic recession my business is in financial difficulty. Even my
sales tax is a month behind.” Respondent also requested a monthly payment plan.
Respondent did not make any filings following the filing of CTP’s pre-hearing
exchange that lowered the amount of the civil money penalty it was seeking to
$600.

iii. Effect on Ability to do Business

There is nothing in the evidentiary record that shows the effect a civil money
penalty will have on Respondent CK Smoke Shop, LLC’s ability to do business.
CTP asserts that “Respondent may continue to sell tobacco products and other
products at the establishment.” Informal Brief of Complainant at 7. In asserting
that a $2,000 civil money penalty was too high, Respondent stated that he was a
month behind in his sales tax. However, Respondent did not make any assertions
as to whether a $600 civil money penalty would have an effect on its ability to do
business. Neither party has provided evidence of whether a $600 civil money

' T note that CTP’s requested civil money penalty that was set forth in the
Complaint is based upon 4 violations.
penalty against Respondent would have a substantial effect on Respondent’s
ability to do business.

iv. History of Prior Violations

The current action is the first civil money penalty action brought against
Respondent CK Smoke Shop, LLC for violations of the Act and its implementing
regulations. In this civil money penalty action, Respondent violated the
prohibition against selling tobacco products to persons younger than 18 years of
age, 21 C.F.R. § 1140.14(a), violated the requirement that retailers verify, by
means of photo identification containing a purchaser’s date of birth, that no
tobacco purchasers are younger than 18 years of age, 21 C.F.R. § 1140.14(b)(1),
and used a self-service display in a facility where minors were permitted to enter,
21 CFR. § 1140.16(c).

I agree with CTP that “[t]hese repeat violations show an unwillingness or inability
to sell tobacco products in accordance with federal tobacco regulations.” Informal
Brief of Complainant at 7.

v. Degree of Culpability

Respondent CK Smoke Shop, LLC admitted to all violations. Based on
Respondent CK Smoke Shop, LLC’s own admissions, I hold it fully culpable for
all five violations of the Act and its implementing regulations.”

vi. Additional Mitigating Factors
In its Answer, Respondent CK Smoke Shop, LLC stated that:

When I train my employees I always emphasize them to
check the customer’s ID and to ask the minors who are under
18 to leave the store. If customers are under 18 or do not
possess any ID we ask them to leave. When families bring
along their children under 12 they are asked to leave their
children at the door to wait while they purchase products. I
strictly train my employees to check the customer’s ID
always.

> Tnote that CTP’s requested civil money penalty that was set forth in the
Complaint is based upon four violations.
The last 14 years of my business the [only] time I received a
compliance check premises check from the W.A. Liquor
Control Board. I passed the check and received certificates. I
promise to train my employees to check customers’ ID
thoroughly. Please consider this and I request for some
leniency.

Answer.
vii. Penalty

I note that the record lacks evidence of Respondent’s ability to pay a $600 civil
money penalty, and that the record does not contain evidence that shows the effect
that a $600 civil money penalty would have on Respondent’s ability to do
business. Respondent’s request to lower the amount of the civil money penalty
and mention of its financial difficulties were raised in response to a $2,000 civil
money penalty. Respondent did not file a response to CTP’s pre-hearing exchange
that lowered its requested civil money penalty to $600. Respondent has not
argued that he does not have the ability to pay a $600 civil money penalty, nor
does Respondent argue that such a penalty would affect his ability to do business.
l acknowledge the Respondent’s statements that he provides his employees with
training and that he passed a prior compliance check. However, based on the
foregoing reasoning, I find a penalty amount of $600 to be appropriate under

21 U.S.C. §§ 303(£)(5)(B) and 333(f)(9).

Lalso note Respondent’s request for a monthly payment plan. I have no authority
to address this request. My authority in this case is limited to deciding whether
Respondent has violated applicable regulations and whether a civil money penalty
amount is a reasonable remedy for any violation that is established.

Conclusion

Pursuant to 21 C.F.R. § 17.45, I enter judgment in the amount of $600 against
Respondent, CK Smoke Shop, LLC, for four violations of the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
21 C.F.R. pt. 1140, within a twenty-four month period.

/s/
Steven T. Kessel
Administrative Law Judge

